          Case 1:14-cv-03625-VSB-KNF Document 171 Filed 09/09/21 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
                                                                                       9/9/2021
ADELAIDO GALEANA et al.,                                     :
                                                             :
                                         Plaintiffs,         :
                                                             :               14-CV-3625 (VSB)
                           -against-                         :
                                                             :                   ORDER
                                                             :
MAHASAN INC. et al.,                                         :
                                                             :
                                         Defendants.         :
                                                             :
                                                             :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On August 6, 2021, I issued an order stating that if Plaintiffs intend to seek default judgment

 against Defendant Netprachak, they were directed to do so in accordance with Rule 4(H) of my

 Individual Rules and Practices in Civil Cases by no later than September 6, 2021. Plaintiffs have

 missed this deadline. Accordingly, it is hereby:

          ORDERED that Plaintiffs are directed to submit their Rule 4(H) materials on or before

 September 16, 2021. Plaintiffs are warned that if they fail to do so, they risk my dismissing this

 case against Netprachak for failure to prosecute.

          IT IS FURTHER ORDERED that Plaintiffs are directed to serve a copy of this Order on

 Defendants at their last known address(es) and then file proof of service on the docket.

 SO ORDERED.

 Dated:            September 9, 2021
                   New York, New York
                                                                 ________________________________
                                                                 Vernon S. Broderick
                                                                 United States District Judge
